UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-1171


ROBERT HOFF,

                Plaintiff - Appellant,

          v.

OFFICER C. DAVIS,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:06-cv-02138-TLW)


Submitted:   June 1, 2010                   Decided:   June 10, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Hoff, Appellant Pro Se.  Samuel F. Arthur, III, AIKEN,
BRIDGES, NUNN, ELLIOTT & TYLER, PA, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert    Hoff    appeals       the   district     court’s    orders

denying relief on his 42 U.S.C. § 1983 (2006) complaint and his

motion for reconsideration.            We have reviewed the record and

find    no    reversible   error.      Accordingly,       we    affirm     for   the

reasons stated by the district court.               Hoff v. Davis, No. 4:06-

cv-02138-TLW (D.S.C. filed Jan. 6, 2009 & entered Jan. 7, 2009;

Jan. 15, 2010).          We dispense with oral argument because the

facts   and    legal    contentions    are     adequately      presented    in   the

materials      before   the    court   and     argument   would    not     aid   the

decisional process.

                                                                           AFFIRMED




                                          2